     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 1 of 27
                                                                            1




 1                       UNITED STATES DISTRICT COURT

 2                        FOR THE DISTRICT OF IDAHO

 3        DICKINSON FROZEN FOODS, INC.,
                                      )

 4                        Plaintiff,       )

 5                        v.               )   CASE NO.: 1:17-CV-00519-DCN

 6        FPS FOOD PROCESS                 )

 7        SOLUTIONS CORPORATION,           )   NON-CONFIDENTIAL TESTIMONY:

 8                        Defendant.       )   Pages 1 to 13

 9        _______________________          )   Pages 26 to 90

10        FPS FOOD PROCESS                 )

11        SOLUTIONS CORPORATION,           )

12            Counter-Claimant,            )

13                        v.               )

14        DICKINSON FROZEN FOODS, INC.,
                                      )

15            Counter-Defendant.           )

16        _______________________          )

17

18            The video deposition of JEFFREY CHANG, taken in the

19    above-entitled cause, before Jessica Archibald,

20    BCSRA No. 607, official reporter, on January 9, 2019, at

21    16th Floor, 885 West Georgia Street, Vancouver, B.C.

22

23

24    (Pages 14 to 25, CONFIDENTIAL - ATTORNEY'S EYES ONLY,

25    bound under separate cover)



                                                                EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 2 of 27
                                                                            2




 1    APPEARANCES:

 2               HAWLEY TROXELL ENNIS & HAWLEY

 3               877 Main Street

 4               Suite 1000

 5               P.O. Box 1627

 6               Boise, ID    83701-1617

 7               (208) 344-6000

 8               BY:   JOHN F. KURTZ, JR. and DANE BOLINGER,

 9                        On behalf of the Plaintiff

10                        and Counter-Defendant;

11               STOEL RIVES LLP

12               101 S. Capitol Boulevard

13               Suite 1900

14               Boise, ID    83702

15               (208) 387-4275

16               BY:   ELIJAH M. WATKINS and ANNA E. COURTNEY,

17                        On behalf of the Defendant

18                        and Counter-Claimant.

19

20    ALSO PRESENT:

21               Jann Trudell - videographer

22

23

24

25



                                                                EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 3 of 27
                                                                          57




 1    away -- allow the evaporating coil much away from the

 2    product zone to minimize or to some point almost in some

 3    product eliminate the product getting into the evaporating

 4    coil to make the freezer much more hygenic.           Because the

 5    evaporating coil is the most dirtiest in any freezer

 6    because it's extremely difficult to clean.

 7         Q.     Okay.   So that's another difference.

 8         A.     Yes.

 9         Q.     Are there any others?

10         A.     Well, always it will be a lot of engineering

11    difference, but it'll be -- we can -- we can be here for

12    all night just talking about it.

13         Q.     Well, let's not do that.       Let's not do that.      We

14    can start on it in the morning.

15         A.     It's okay.    I love to get into details.

16         Q.     So why is it that the MT5-6 was used only for

17    blueberries before the MT5-6 was used for the sale of

18    products that were going to be frozen by Dickinson?

19         A.     As I said earlier, because the characteristic of

20    the product requires the movement.         So the MT series will

21    fit into this particular product, the diced and the

22    shredded.    We -- we use the MT series also to freezing

23    diced vegetables.

24         Q.     Does it make any difference with respect to

25    the -- I mean, would you -- would you acknowledge that the



                                                                EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 4 of 27
                                                                         58




 1    temperature at which the blueberries enter the freezer are

 2    substantially different than that which existed for the

 3    products that were to be frozen in a Dickinson freezer?

 4         A.    Yes.

 5         Q.    Is there any reason to distinguish between models

 6    based on the location at which the -- or the design of the

 7    freezer based upon the location or the temperature at

 8    which the product enters the freezer?

 9         A.    Can you...

10         Q.    Let me try to rephrase that.        So -- well, let me

11    back up.    What differences, if any, are you aware of that

12    exist between the MT5-6 freezers that have been sold for

13    blueberries that are listed on the project list compared

14    to the MT5-6 freezer that was sold to Dickinson?

15         A.    The MT5-6 freezer sold to Dickinson is much

16    bigger than the freezer that you previously point out.

17    This is the other three for blueberries.

18         Q.    Okay.    How much bigger?

19         A.    50 percent.

20         Q.    And what about the actual design of the freezer,

21    other than just the size?       Are there other differences

22    that exist between the blueberry -- the freezers that were

23    sold for blueberries, the MT5-6 freezers, than that sold

24    to Dickinson?

25         A.    One key difference is the blueberry freezer has



                                                                EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 5 of 27
                                                                         59




 1    the -- the three blueberry freezers I seen here for the

 2    MT5-6 has no sequential defrost.         The freezer that's sold

 3    to Dickinson, that has a sequential defrost.

 4         Q.    Okay.

 5         A.    Besides the 50 percent bigger.

 6         Q.    Any others?

 7         A.    The general concept is similar.

 8               MR. KURTZ:     Okay.   Why don't we take a quick

 9    break.    See if I can get my computer working here.

10               VIDEOGRAPHER:     Going off the record now at 5:16.

11               (PROCEEDINGS RECESSED AT 5:16 P.M.)

12               (PROCEEDINGS RECONVENED AT 5:25 P.M.)

13               VIDEOGRAPHER:     We are back on the record now at

14    5:25.

15    BY MR. KURTZ:

16         Q.    Okay.    Mr. Chang, can you identify the various

17    products that you're aware of for which you would

18    recommend the MT series of freezers?         Blueberries,

19    obviously.    Anything else?

20         A.    Vegetables.     Blanched.    Diced.    Onion.    We -- we

21    now using the -- later on, the -- if we look at the list,

22    the MT5 --

23         Q.    I think -- I think you have the list in front of

24    you still, don't you?

25         A.    The MT5 series also using for cooked meatballs,



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 6 of 27
                                                                         61




 1    freezer that was sold to Dickinson was larger than the

 2    MT5-6 freezers that were sold for blueberries; correct?

 3         A.    Correct.

 4         Q.    And what other differences do you remember that

 5    were made to the MT5 dash [sic] freezer that was sold to

 6    Dickinson from that sold to previously for blueberries

 7    other than a sequential defroster?         Which I think you

 8    mentioned.

 9         A.    Well, the -- the freezer is 50 percent bigger.

10    So the motor is also 50 percent bigger.          The coil's also

11    50 percent bigger.      The tonnage may not be exactly

12    50 percent bigger, but it would be really similar to that

13    neighbourhood.     So everything is basically almost upsized.

14               First, the product may be moving a diced potato

15    on a belt.    May not be exactly as blueberry, but will

16    be -- the concept is they both will be moving on the belt.

17    But the heat load from Dickinson freezer, that is

18    significantly higher than the blueberry.          So that's why

19    the Dickinson freezer has a much higher tonnage; requires

20    bigger coils, bigger fan, for the heat exchange of those

21    BTUs.

22         Q.    But the belt remains the same?

23         A.    The belt width is the same, but 50 percent

24    longer.

25         Q.    And -- and it actually was 50 percent larger



                                                                EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 7 of 27
                                                                         63




 1         Q.    Okay.

 2         A.    Because they are -- they are finer.          They are

 3    thinner.

 4         Q.    All right.     So going back to the design concept

 5    for the MT6-5s [sic], at the time that you were

 6    contemplating selling a freezer to Dickinson and selected

 7    the MT5-6 model to be sold to them, you already had

 8    experience with the three MT5-6 freezers that you had sold

 9    for blueberries; correct?

10         A.    Yes.

11         Q.    The starting point in the design process is to do

12    a sales drawing.     Would that be accurate?

13         A.    Yes.

14         Q.    All right.     When -- who prepared the first sales

15    drawing for the MT5-6 freezer that was sold to Dickinson?

16         A.    It was Justin Lai.

17         Q.    All right.     And did he -- I'm just trying to

18    understand the process that was followed.          Did he sit down

19    and draw an entirely new drawing from scratch, or did he

20    start with a previous drawing for -- for example, an MT5-6

21    or some other model as the starting point in that process?

22         A.    I cannot recall the MT5-6 is a new drawing.

23    The -- because the MT5 series, all the cross-section is --

24    looks really similar.      Or really identical.       It's only

25    matter the length.      So if you using the same concept, they



                                                                EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 8 of 27
                                                                           64




 1    using the cross-section, you just calculate it.            I think

 2    it's easier for me to explain to you how a freezer is

 3    calculated, if you're -- if you're okay.

 4           Q.     Sure.    Go ahead.

 5           A.     So, basically, by application.      A freezer sales

 6    to start with application.         In the freezer world, you

 7    hardly to sell identical freezer either to a same customer

 8    or to a different customer.         That's why all these

 9    freezers, majority they are tailor-made to a certain

10    customers, to a certain product type.

11                  There is not that many shredded potato freezers

12    out there in the market in the recent years.           Most of them

13    been coming from many, many years ago.          They are put

14    together maybe 30 years ago with secondhand freezers put

15    together and maybe freezing vegetables or something else,

16    and now taking for using as fresh potatoes or something

17    else.       Or french fries.    But just so happen the french fry

18    guys have such a high capacity to have a dedicated line to

19    run.

20                  So what is the process is by knowing the product

21    type and the experience to knowing the product, how long

22    you -- at which temperature, how long it take to freeze

23    that product.         Then we will calculate it, what the dwell

24    time, loading density of the belt.         That's determine how

25    much belting required in that freezer.          And calculated the



                                                                EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 9 of 27
                                                                            65




 1    tonnage required to freeze that product.          Then driving to

 2    the next step is determine how big evaporating coil

 3    require.

 4               So it's -- everything is related.         The fan

 5    horsepower, everything.       Because now by adding more fans

 6    horsepower, you're going to have more BTU because the fan

 7    is generating more BTU.       So, in relation, the coil need to

 8    be big enough to handle the product and the fan, which is

 9    what we call the "base load."        So, for example, a freezer

10    running empty with no product, it has a base load.             That

11    means the base load including the enclosure.           Any

12    enclosure have conductivity.        So there's a natural very

13    minimum loss.     The fan, the friction coming from the fan,

14    that require a friction load.        That which is -- that's

15    majority -- the transfer from the motor electricity to

16    become friction.     That's approximately about 90 percent of

17    the -- if a motor is running 10 kilowatt, perhaps about 80

18    to 90 percent got transfer to the fan.          The rest is just

19    the internal heat of the motor.

20               So by knowing all those numbers, then you add

21    them together, plus some safety, then you know what the

22    load of the refrigeration require.         So the coil have to be

23    match with contingency to the -- to that load.

24         Q.    All right.     So with respect to -- based on what

25    you know and based on the way you understand things would



                                                                EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 10 of 27
                                                                          89




 1                          REPORTER CERTIFICATION

 2             I, Jessica D. Archibald, Official Reporter in the

 3    Province of British Columbia, Canada, BCSRA No. 607, do

 4    hereby certify:

 5

 6             That the proceedings were taken down by me in

 7    shorthand at the time and place herein set forth and

 8    thereafter transcribed, and the same is a true and correct

 9    and complete transcript of said proceedings to the best of

10    my skill and ability.

11

12             IN WITNESS WHEREOF, I have hereunto subscribed my

13    name this 16th day of January 2019.

14

15

16

17    _______________________

18    Jessica D Archibald

19    Official Reporter, CSR(A)

20

21

22

23

24

25



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 11 of 27
                                                                          90




 1                  DECLARATION UNDER PENALTY OF PERJURY

 2             I, Jeffrey Chang, do hereby certify under penalty

 3    of perjury that I have read the foregoing transcript of my

 4    deposition taken on January 9, 2019;

 5             That I have made such corrections as appear noted

 6    on the Deposition Errata Page, attached hereto, signed by

 7    me;

 8             That my testimony as contained herein, as

 9    corrected, is true and correct.

10

11

12          Dated this ____ day of _________________,

13    20__, at ___________________________________,

14    British Columbia.

15

16

17                                     ______________________

18                                         Jeffrey Chang

19

20

21

22

23

24

25



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 12 of 27
                                                                          83




 1                       UNITED STATES DISTRICT COURT

 2                        FOR THE DISTRICT OF IDAHO

 3        DICKINSON FROZEN FOODS, INC.,
                                      )

 4                         Plaintiff,       )

 5                         v.               )   CASE NO.: 1:17-CV-00519-DCN

 6        FPS FOOD PROCESS                  )

 7        SOLUTIONS CORPORATION,            )

 8                         Defendant.       )

 9        _______________________           )

10        FPS FOOD PROCESS                  )

11        SOLUTIONS CORPORATION,            )

12             Counter-Claimant,            )

13                         v.               )

14        DICKINSON FROZEN FOODS, INC.,
                                      )

15             Counter-Defendant.           )

16        _______________________           )

17

18             The video deposition continuation of JEFFREY CHANG,

19    taken in the above-entitled cause, before Jessica Archibald,

20    BCSRA No. 607, official reporter, on January 10, 2019, at

21    16th Floor, 885 West Georgia Street, Vancouver, B.C.

22

23

24

25



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 13 of 27
                                                                          84




 1    APPEARANCES:

 2                HAWLEY TROXELL ENNIS & HAWLEY

 3                877 Main Street

 4                Suite 1000

 5                P.O. Box 1627.

 6                Boise, ID    83701-1617

 7                (208) 344-6000

 8                BY:   JOHN F. KURTZ, JR. and DANE BOLINGER,

 9                         On behalf of the Plaintiff

10                         and Counter-Defendant;

11                STOEL RIVES LLP

12                101 S. Capitol Boulevard

13                Suite 1900

14                Boise, ID    83702

15                (208) 387-4275

16                BY:   ELIJAH M. WATKINS and ANNA E. COURTNEY,

17                         On behalf of the Defendant

18                         and Counter-Claimant.

19

20    ALSO PRESENT:

21               Jann Trudell - videographer

22

23

24

25



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 14 of 27
                                                                               93




 1    schedule, the coordination between the two partners.                So

 2    the first kickoff meeting, it could be getting into

 3    details, could be also very preliminarily just to exchange

 4    information for both parties and make an introduction.

 5    And, for example, over some cases, they will work -- the

 6    customer will bring in, like, electrical contractor and

 7    just make introduction.       It -- it could be lasting from

 8    20 minutes all the way to two hours, I think, variable.

 9          Q.    Do you know when the engineering drawings were

10    completed with respect to the Dickinson freezer?

11          A.    I -- I don't know when it was finished.

12          Q.    Did you review those engineering drawings after

13    they were completed?

14          A.    No, I did not.

15          Q.    Did you ever review those engineering drawings?

16          A.    In some cases, I do.

17          Q.    In -- with respect to the Dickinson freezer, did

18    you ever review those drawings?         The engineering drawings.

19          A.    Well, I review the drawing many, many months

20    afterwards.     After it starting up.

21          Q.    Okay.   After there were problems with the

22    freezer?

23                MR. WATKINS:     Object to the characterization.             Go

24    ahead.

25                THE WITNESS:     I will not say problem with the



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 15 of 27
                                                                          99




 1    other equipments need to connect to the freezer as well.

 2    So it's quite critical to get the approval layout.             So

 3    about -- I'm not saying it's the case; it's just to

 4    prevent the case that the freezer is built that is

 5    different size than what the customer will be expecting.

 6    Then all the other equipments and -- fit to the freezer

 7    will -- will not be together.

 8          Q.    You don't send the drawings to the customer for

 9    the purposes of having them determine whether or not the

10    design of the freezer is sufficient to meet

11    specifications; correct?

12          A.    That's correct.

13          Q.    So taking -- let's talk -- refer back to the

14    Dickinson freezer itself and your involvement in the

15    process of the design.       You testified yesterday about how

16    you had had some discussions with Justin Lai about the

17    decision to not include a pre-cooler and go from an

18    original model MT5-1-5 to an MT5-6 instead.

19                Up until the engineering drawings were completed,

20    did you have -- you personally -- have any additional

21    involvement in that process of designing the freezer?

22          A.    I did not have involvement in design that

23    particular freezer.      But the freezer itself, the concept,

24    the -- the -- well, the MT freezer was created by me.

25          Q.    Okay.   And -- all right.      So you originally --



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 16 of 27
                                                                          100




 1    and were you the person that created the MT5-6 freezers

 2    that had been previously sold for blueberries?

 3          A.    Yes.    I -- well, yes.

 4          Q.    Okay.     When you say it was completed by you or

 5    done by you, the original design, you're familiar with

 6    some of the designs that GEA had for their freezers;

 7    correct?

 8          A.    Yes.

 9          Q.    Was there any similarity between the MT5-6

10    freezer and any freezers that had been made by GEA?

11                MR. WATKINS:     Objection.    Relevance.

12                THE WITNESS:     I would -- well, freezers -- all

13    the freezers in the market have some degree of similarity.

14    But I do not -- I do not agree they are to a point that's

15    similar enough.

16    BY MR. KURTZ:

17          Q.    Can you identify any differences between the

18    MT5-6 freezers and freezer -- a similar-type freezer that

19    would have been manufactured by GEA?

20          A.    Well --

21                MR. WATKINS:     Objection.    Relevance.

22                THE WITNESS:     I -- I have not seen the recent

23    freezers, but before my time, I have not seen such a

24    freezer that is to our MT5.

25    BY MR. KURTZ:



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 17 of 27
                                                                           101




 1          Q.    Okay.   So there -- there's no freezer that --

 2    well, okay.     You're not aware of -- what would be the

 3    earliest drawing of an MT5-6 freezer that you believe

 4    would be available?

 5          A.    I would say between 2011 to 2012.

 6          Q.    Okay.   And that also would be true of other MT

 7    series freezers?

 8          A.    Well, the series is coming from the original

 9    concept around 2011, 2012.        I would say 2011.      So all the

10    MT series is an extension.        So, like, for example, MT4,

11    MT5, MT6.     Now we have an MT8 now.      So it's an extension

12    of the MT series.      So it's the same concept; it's only

13    with different scale.

14          Q.    And what do the letters "MT" stand for?

15          A.    Well, 'M' is just a series number that we pick.

16    Tunnel is -- 'T' is tunnel.        So just to make it easy to

17    understand to differentiate the different series.            Well,

18    for example, just if we look at the -- the BMW Mercedes,

19    we kind of using the same concept to using a letter to

20    differentiate.

21          Q.    Okay.   Well, BMW is Bavarian Motor Works, so --

22          A.    Well, they have -- they -- well, look at it.

23    They have 1 through -- 1 through 7 series.

24          Q.    Oh, you're talking about their -- okay.          Got it.

25          A.    So 'S' class --



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 18 of 27
                                                                          104




 1    the freezer up through the time that it was manufactured,

 2    other than what you have already described?

 3          A.    Not this particular freezer.

 4          Q.    So who was -- did you consider to be the point

 5    person to make sure that the freezer that was being sold

 6    to Dickinson was appropriate for the type of product that

 7    was to be frozen?

 8          A.    Well, general, I think what your terminology of

 9    design in FPS is what we call going into detailed designs.

10    The model is already selected to -- appropriate to -- for

11    the application for the product.         So the belt, square

12    footage the belt, the freezer length, coil capacity has

13    been selected, and they send to the detailed design how to

14    put it together to make it -- everything fits.

15                So in those cases, majority is what we call the

16    "mechanical design" to make sure the conveyor, the belt is

17    in appropriate place.       Like, the height; will the customer

18    will be able to match the heights.         So there's a lot of

19    detail design.      But once a freezer is selected, everything

20    else is just details.

21          Q.    Okay.   And you're not responsible for the

22    details; you have someone else do that.          Is that correct?

23          A.    Correct.    That would be our engineering

24    department's responsibility.

25          Q.    And that would be Alex Chen's ultimate



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 19 of 27
                                                                          105




 1    responsibility?

 2          A.    For the details, correct.

 3          Q.    Do you know who actually did the work, though, on

 4    the details for the Dickinson freezer?

 5          A.    I cannot remember.      I know it's -- it's Alex

 6    Chen's team.

 7          Q.    Do you see any reason why it would be a good idea

 8    to have an understanding of the specificity of the

 9    products that -- as were shown and detailed on Exhibit 50?

10    Is there any reason why you would want to know that kind

11    of detail about the products in determining what the

12    appropriate design was for the freezer?

13          A.    Well, if it's a diced and shredded potato, it

14    is -- it's pretty straightforward.         The only question

15    it -- is how much water they will de-water, how much water

16    will put in, what the temperature is going to be go in,

17    and then that's -- those are the variables.           But the

18    freezer will be -- general -- in -- generally, a diced

19    product is pretty straightforward.

20          Q.    What do you understand a diced product to be?

21          A.    Well, a diced product would be three-eighths

22    by -- three-eighths to three-quarter diced.

23          Q.    So when it's done -- it's cut, it would be

24    three-quarters by three-quarters?

25          A.    Yeah, three-quarter would be on the borderline.



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 20 of 27
                                                                           113




 1          Q.    I believe so.

 2          A.    Okay.

 3          Q.    Anything you did with respect to the Dickinson

 4    freezer.    So anything you can recall that you were

 5    involved in that you did related to the Dickinson freezer

 6    during that time period from the time the manufacturing

 7    started until the freezer was installed at Dickinson's

 8    facility in Sugar City?

 9          A.    I do not recall particular involvements, but

10    the -- it could be some cases Alex or Justin come to me,

11    ask some questions.      That could possibly happen.        But I do

12    not recall particular involvement from after the sales

13    until it was installed.       I do not recall.

14          Q.    So you don't recall any involvement where Alex

15    Chen came to you and wanted to modify the design from what

16    he -- the original drawings that he received; is that

17    correct?

18          A.    I do not recall.

19          Q.    And Alex Chen would start with the sales drawings

20    that were originally provided to the customer; correct?

21          A.    Correct.

22          Q.    I mean, that's the process that's followed.             And

23    if there were to be any kind of a change from the basic

24    design in the drawing that was originally sent to the

25    customer as a sales drawing, would he need to get your



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 21 of 27
                                                                          114




 1    approval to make that change, or would that be the normal

 2    process, that he would come to you for your approval to

 3    make that change?

 4          A.    If something is substantial that -- yeah, what

 5    might jeopardize the performance of the freezer, in a

 6    typical process way, Alex Chen would come to me.

 7          Q.    Okay.   And you don't remember that occurring with

 8    respect to the Dickinson freezer; correct?

 9          A.    I do not remember.

10          Q.    What was your involvement during the period after

11    the freezer -- your first involvement with the Dickinson

12    freezer after the freezer was installed?

13          A.    My involvement, it was -- started with a few

14    communication with Boris Wong, and later on -- and find

15    out Boris Wong's personal issue.         Then I went to site.

16    And that's the -- that's my involvement at the start.

17          Q.    All right.    So did you have -- I have seen emails

18    of communication with Boris Wong.         Did you have any other

19    communications with him besides communication by email?

20          A.    Besides email, telephone -- telephone

21    conversations.      In the normal -- in the normal process.

22          Q.    What do you recall, if anything, about your --

23    well, let me strike that.

24                What was said during the conversations that you

25    had with Boris Wong over the telephone about the Dickinson



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 22 of 27
                                                                          140




 1                So the freezer already -- by the time my arrival,

 2    the freezer already have certain damages onto it.            The

 3    belt was already seeing damages on it.          And later on, the

 4    belt was replaced.      Even though the coils surface has some

 5    damages on it, because there's a lot of ice on it, and the

 6    in -- the in -- the in-feeder, the product was loading was

 7    not even.    And later on, it was adding some divider into

 8    it to make it even more even after that -- after my visit.

 9                So it's a lot of -- all those are variables

10    contributing to shorten the run time.

11    BY MR. KURTZ:

12          Q.    Are you familiar with the term "tons of

13    refrigeration"?

14          A.    Yes.

15          Q.    What does that mean?

16          A.    A ton of refrigeration is 12,000 BTU.

17          Q.    So it's a measurement of heat?

18          A.    You can say that, yes.

19          Q.    Okay.   Who was involved in determining how many

20    tons of refrigeration would be needed to properly operate

21    the freezer sold to Dickinson?

22          A.    Both Justin and myself is capable of doing that.

23    So in this particular case, Justin did.

24          Q.    And do you know what he did in order to make that

25    determination and when he did it?



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 23 of 27
                                                                           141




 1          A.    I don't know in the particular case.         In a

 2    typical process, he would be using, like, ASHRAE handbook,

 3    which is commonly using for all the refrigeration, the

 4    processing industry that have a guideline on specified

 5    product with certain moisture content -- content to

 6    calculate the tonnage of the refrigerations.

 7          Q.    Could you spell for the record, please, the name

 8    of that...

 9          A.    I cannot spell the name, but it's "ASHRAE."             It's

10    a refrigeration handbook.

11          Q.    Do you have any reason to doubt that the

12    calculation that Mr. Lai performed with respect to the

13    Dickinson freezer in terms of tons of refrigeration was

14    accurate?

15          A.    I have no doubt because the calculation was

16    recalculated and also later on confirmed by -- by

17    Dickinson that, with some document, the calculation was,

18    like, two hundred and -- 201 ton or 202 ton.           So our

19    calculation comes almost identical.

20          Q.    Did you ever check the calculations yourself?

21          A.    Sometimes I do.

22          Q.    No, for -- in this particular case.

23          A.    I did check it later on.

24          Q.    Okay.   And did you prepare a document to do that?

25          A.    No, I did not.



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 24 of 27
                                                                           142




 1           Q.    How did you -- how did you do that calculation?

 2           A.    Well, basically, it's -- it's quite simple.

 3    You -- you take your calculator.         You know how --

 4    what's each BTU per product pound, and you calculate how

 5    many pounds per hour.       Then you know what the tonnages

 6    are.     If you give me a product and give me a moisture

 7    content, I can calculate the tonnage for you in less than

 8    five minutes.

 9           Q.    Okay.   But if you could, for the record, maybe

10    just -- it's -- is it basically an algebraic -- algebraic

11    formula?

12           A.    Hm?

13           Q.    Is it an algebraic formula that you use to

14    calculate the tons of refrigeration?

15           A.    You can say it's a formula.       It's not even a

16    formula.     So you basically taking the number of the

17    moisture content times what the latent heat times what the

18    specific freezing finished product temperature.            You add

19    the three numbers together.        So the product has three heat

20    loads.      The one is above freezing; the second one is the

21    latent.     That means going from 32 degree above freezing to

22    30 degree below freezing.        That's what we call the

23    "latent."     And plus after latent from 32 degree to zero

24    degree, that's another temperature.

25                 So you add all three together and times the



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 25 of 27
                                                                           143




 1    moisture content.      You know what the BTU per pound of

 2    product, and then you times 8,000 pounds.           And -- and

 3    divided by 12,000 BTU per ton, then you come up with a

 4    product -- what we call the "product refrigeration

 5    requirement."       Then you calculate -- then, afterwards, we

 6    calculate the -- the fan horsepower, the -- the enclosure

 7    requirement, the infiltration at the opening.            When you

 8    add all those number together and multiply a little bit of

 9    safety contingency, then that's how the total

10    refrigeration tonnage come up.

11          Q.    Okay.    And that's how you --

12          A.    So everybody would do it a similar way.

13          Q.    And that's how you understand Justin Lai did the

14    calculation for the Dickinson freezer?

15          A.    In the normal practice, that's how we do.          And

16    that's how everybody else is doing the same.

17          Q.    After the pre-cooler was installed, did you have

18    any communications with any representatives of Nestle?

19          A.    Yes.    Sometime, if I remember correctly, sometime

20    end in March.       Or even the beginning of April.       That is

21    Nestle representative call me on my telephone, on my

22    mobile, regarding the -- the troubleshoot of the -- the

23    system.

24          Q.    And who was that representative that called you?

25    Was that Bent Wiencke?



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 26 of 27
                                                                          265




 1                          REPORTER CERTIFICATION

 2             I, Jessica D. Archibald, Official Reporter in the

 3    Province of British Columbia, Canada, BCSRA No. 607, do

 4    hereby certify:

 5

 6             That the proceedings were taken down by me in

 7    shorthand at the time and place herein set forth and

 8    thereafter transcribed, and the same is a true and correct

 9    and complete transcript of said proceedings to the best of

10    my skill and ability.

11

12             IN WITNESS WHEREOF, I have hereunto subscribed my

13    name this 17th day of January 2019.

14

15

16

17    _______________________

18    Jessica D Archibald

19    Official Reporter, CSR(A)

20

21

22

23

24

25



                                                                 EXHIBIT 6
     Case 1:17-cv-00519-MMB Document 112-8 Filed 02/26/21 Page 27 of 27
                                                                          266




 1                  DECLARATION UNDER PENALTY OF PERJURY

 2             I, Jeffrey Chang, do hereby certify under penalty

 3    of perjury that I have read the foregoing transcript of my

 4    deposition taken on January 10, 2019;

 5             That I have made such corrections as appear noted

 6    on the Deposition Errata Page, attached hereto, signed by

 7    me;

 8             That my testimony as contained herein, as

 9    corrected, is true and correct.

10

11

12          Dated this ____ day of _________________,

13    20__, at ___________________________________,

14    British Columbia.

15

16

17                                     ______________________

18                                         Jeffrey Chang

19

20

21

22

23

24

25



                                                                 EXHIBIT 6
